Exhibit Cyberonics, Inc. Summary of Fiscal Year 2008 Executive Bonus Program On September 10, 2007, the Compensation Committee of the Board of Directors (the "Compensation Committee") of Cyberonics, Inc. (the "Company") approved the terms pursuant to which it will consider the award of annual bonuses to members of the Company’s executive management, including the named executive officers, at the end of fiscal year 2008. All bonuses will be paid, if at all, from a bonus pool consisting of the sum of the target bonus amounts for all members of executive management, subject to the achievement of certain business and individual performance objectives, as explained below. Pursuant to the terms of their employment agreements, copies of which are on file with the Securities and Exchange Commission, the target bonus amount for each Company vice president is 50% of the vice president’s annual base salary, and the target bonus amount for the Company’s Chief Executive Officer ("CEO") is 75% of his annual base salary.
